Title: From Thomas Jefferson to the Board of War, 18 December 1779
From: Jefferson, Thomas
To: Board of War



In Council Dec. 18th. 1779.

Cap. De Klauman having sometime ago explicitly in the presence of the Board made his election to withdraw from duty in the Regiment  of Artillery, and relied on his appointment to a majority in one of the Eastern Batalions and the vacancy thereby occasioned having been supplied by a new appointment, they are of opinion he cannot resume his command in that Regiment: the proposition to promote Cap. De Klauman to the Majority in the State Garrison Regiment renders necessary the determination of a previous general question whether established usage authorises the transferring a senior captain from one Regiment to the majority of another in preference to a junior captain of that other; or whether promotions are confined to the Regimental line only: reserving for future determination the question whether Cap. de Klauman is still entitled to the benefit of the Date of his former commission; The Board of war will be pleased to favour the council with their opinions on these points.

Th: Jefferson

